—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 2, 1991, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon review of the record, we agree with defense counsel that there are no nonfrivolous issues which could be raised on this appeal. Therefore, defense counsel’s application for leave to withdraw is granted and the judgment is affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.